Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest all the features of claims 1 or dependents therein.
The following is an Examiner’s statements for reasons for allowance:
Regarding claims 1 and 34, Kotnik et al. (US PGPub 2008/0110452), the closest prior art of record, discloses an inhaler for supplying formulation to a user via a container, said container having a data storage device storing information about the container and readable by the inhaler, the container further having an electrically conductive portion.  Kotnik does not disclose “a detector adapted to detect whether the container is opened or pierced, said detector being adapted to measure an electric characteristic of the container which depends on whether the container is opened or pierced such that said formulation can evacuate said container”, and it would not be obvious to modify Kotnik with such a feature. Kotnik comprises an electrically conductive portion on the container to detect the correct alignment within the inhaler, it would not be obvious to modify the conductive portion to detect electrical characteristics that indicate the container has been pierced or opened because that would affect its purpose in detecting alignment
Accordingly, claims 1, 34 and dependents therein patentably define over the prior art.
Regarding claim 17, Kotnik et al. (US PGPub 2008/0110452), the closest prior art of record, discloses an inhaler assembly comprising a container with an electrically conductive portion and a data storage device to store information about the container and a means for transferring said data to the inhaler.  Kotnik does not disclose “a detector adapted to detect whether said container is opened or pierced, the detector measuring an electric characteristic of said container which depends on whether the container is opened or pierced such that said formulation can evacuate said container.”, and it would not be obvious to modify Kotnik with such a feature. Kotnik comprises an electrically conductive portion on the container to detect the correct alignment within the inhaler, it would not be obvious to modify the conductive portion to detect electrical characteristics that indicate the container has been pierced or opened because that would affect its purpose in detecting alignment.
Accordingly, claim 17 and dependents therein patentably define over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cline et al. (US PGPUb 20140053833) which discloses an inhaler that detects when an aerosol container is actuated using electrical characteristics; Fei et al. (EP 3556414) which discloses a dry-powder inhaler that counts the number of dispenses using a magnet and a magnetic field sensor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799